In the course of an appeal under the formal procedure for abatement of real estate tax for fiscal 1979, the Appellate Tax Board in April, 1979, on taxpayers’ application, extended the time for payment of the second half of the tax, due in May, 1979, to August 1, 1979. The taxpayers, having failed to make payment in August, applied in *687October, 1979, for a further extension which the Board granted to December 3, 1979. (It is understood that the second half of tax was in fact paid.) Upon the appeal of the local assessors to this court from the eventual decision of the Board allowing an abatement of tax, the assessors contend that the Board was not empowered to allow the second extension of time when application therefor was made after default under the original extension, and that the Board thus lost “jurisdiction” to grant the abatement. We hold that the Board could grant the second extension in the exercise of its discretion. See G. L. c. 59, § 65B, under which the Board “may” (but is not required to) dismiss an appeal in the situation described.
Peter Antell, Special Assistant Corporation Counsel, for the Board of Assessors of Boston.
Douglas A. Nadeau (Richard J. Kaitz with him) for Duddy’s Inc., & others.
The decision of the Appellate Tax Board is affirmed.

So ordered.